1
     Jeffrey L. Fazio (State Bar No. 146043)
     jfazio@dehengsv.com                                            JS-6
2    Yi Yao (State Bar No. 292563)
3    yyao@dehengsv.com
     DeHeng Law Offices PC
4
     7901 Stoneridge Drive, Suite 208
5    Pleasanton, CA 94588
     Tel: (925) 399 5856
6
     Fax: (925) 397 1976
7

8
     Attorneys for Plaintiff
     YAN ZHOU
9

10
                               UNITED STATES DISTRICT COURT
11

12           CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
13

14
     YAN ZHOU,                                 CASE No. 2:18-cv-08536-CAS(RAOx)
15

16                Plaintiff,
17
                        vs.                    ORDER GRANTING MOTION
18                                             FOR DEFAULT JUDGMENT
19   HUNG ERN TOH, an individual;              AGAINST DEFENDANT HUNG
     BARR CONSULTING AND                       ERN TOH; BARR CONSULTING
20   HOLDINGS, INC., a Wyoming                 AND HOLDINGS, INC.; BARR
21   Corporation; BARR HOLDINGS,               HOLDINGS, LLC
     LLC, a Nevada Limited Liability
22
     Company; and JOHN BRADFORD
23   FLECKE, an individual; and
     BEVERLY HILLS ESCROW, A
24
     California Corporation; Does1-9
25

26               Defendants.
27

28
                                               1
                       ZHOU V. TOH ET AL. CASE NO.2:18-CV-08536-CAS(RAOX)
                  [PROPOSED] ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
